Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2022. Claims 1-2 and 4-5 are in the application and pending examination.
Previous species election between a and b was required.
a. Mixing apparatus comprises a plurality of hoppers provided in the width
direction rotatably attached to a shaft extending in the width direction, Figs. 2-
5, i.e. claim 2; or
b. Mixing apparatus further comprises: a pinion that pivotally supports the
hopper, and a rack that rotates the pinion, Fig. 7, i.e. claim 3
The traversal is on the ground(s) that all of the claims in this application can be examined at the same time without serious burden.  This is not found persuasive because all these inventions listed in this action are independent or distinct and there would be a serious search and  examination burden if restriction were not required due to the distinct nature of the two species 
Each invention has attained recognition in the art as a separate subject for inventive effort. Further, different considerations are used in considering the independent and distinct inventions. There is also a burden because it is necessary to search for one of the distinct species in a manner that is not likely to result in finding art pertinent to all of the elements of the other distinct invention.  
Initially, while both inventions include elements that may require searching within the same classification. The distinct species include elements which require search outside of the same classification. There is also a burden because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to all of the elements of the other invention.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “150”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes reference numerals and sentences which can be improved for clarity.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification appears to include grammatical and idiomatic errors. Paragraph 5 includes a single run-on sentence. Additionally, the last sentence of paragraph 7 reads: “As described above, it is possible to provide a mixing apparatus capable of efficiently input the food coated with the additive to the receiving tray, and having no need to perform weighing after the food is input to the receiving tray.”
A suggested revision is as follows: 
“As described above, it is possible to provide a mixing apparatus capable of efficiently inputting the food coated with the additive [[to]] on the receiving tray, without weighing after the food is received on 
Appropriate correction is required.
Additionally, the phrase "or the like" or “and the like” is found throughout the specification.  This language is considered to be non-idiomatic and awkward language. Clarification is requested.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply device” in claims 1-5, “spray device” in claim 5, and “pressurizing unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 objected to because of the following informalities. A suggested revision appears below:
A mixing apparatus that mixes an additive with a food while the food is falling, before the food is received into a receiving tray, the apparatus comprising: a first hopper that houses the first hopper, wherein at least two hoppers are provided beneath the first hopper in a falling direction of the food.
Claim 2 recite “a plurality of hoppers is provided in a width direction orthogonal to the falling direction”. 
A suggested revision is as follows:
“the at least two are provided in a width direction orthogonal to the falling direction”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply device” in claim 1, “spray device” in claim 5, and “pressurizing unit” in claim 5  .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the hopper" in claim 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the hopper refers to the “hopper that houses the falling food” in claim 1 or “at least two hoppers provided in a falling direction of the food” in claim 1. For the purpose of prosecution, Examiner is considering “the hopper” as “one of at least two hoppers beneath the first hopper” based on Figs. 2-7 and specification paragraphs 23-24.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20040043122 A1 to Yakushigawa et al (hereinafter Yakushigawa).
Regarding claim 1, Yakushigawa teaches a mixing apparatus (300)  that mixes an additive (“s”) with a food (“m”)  while the food is falling into a receiving tray (410) , the apparatus comprising: a hopper (Ti) that houses the falling food (m) and that rotates to allow the food (m) to fall; and a supply device (310) that supplies the additive (m) to the food in the hopper, wherein at least two hoppers (Ti) are provided in a falling direction of the food (m). (See Yakushigawa, Fig. 1-5 and paragraphs 42, 45, and 49.) 
Intended use language is located in the preamble of claim 1 (apparatus … that mixes an additive with a food while the food is falling … ).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 recites an intended use clause (i. e. hopper that houses… , supply device that supplies). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Yakushigawa teaches a plurality of the hoppers (Tm, Tl) is provided in a width direction orthogonal to the falling direction, and the plurality of hoppers (Tm, Tl) provided in the width direction is rotatably attached to a shaft (321) extending in the width direction. (See Yakushigawa, Fig. 1-5 and paragraphs 42, 45, and 49.) 
Regarding claim 4, Yakushigawa teaches wherein the supply device supplies the additive (s) to the food while the food (m)is falling toward the hopper (Tm, Tl).  (See Yakushigawa, Fig. 1-5 and paragraphs 42, 45, and 49.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20040043122 A1 to Yakushigawa et al (hereinafter Yakushigawa) and US Pat. Num. 3,938,537 to Kalko et al (hereinafter Kalko).
Regarding claim 5, Yakushigawa teaches a spray device to which the additive is supplied from the first tank or the second tank (a source) and that sprays the additive onto the food. (delivering the liquid with air). 
Yakushigawa does not explicitly teach the supply device includes: a main tank in which an additive is stored; a first tank connected to the main tank; a second tank connected to the main tank; a spray device to which the additive is supplied from the first tank or the second tank and that sprays the additive onto the food; a first switching valve that switches on/off of the supply of the additive stored in the main tank to the first tank; a second switching valve that switches on/off of the supply of the additive stored in the main tank to the second tank; a third switching valve that switches on/off of the supply of the additive stored in the first tank to the spray device;   a fourth switching valve that switches on/off of the supply of the additive stored in the second tank to the spray device; and a pressurizing unit that applies pressure to the first tank or the second tank and that pumps the additive from the first tank or the second tank to the spray device
Kalko is directed to a method of preparing liquid mixtures.
Kalko teaches the supply device includes: a main tank (1) in which an additive is stored; a first tank (2) connected to the main tank; a second tank (2’) connected to the main tank; a first switching valve (10) that switches on/off of the supply of the additive stored in the main tank to the first tank ; a second switching valve (10’) that switches on/off of the supply of the additive stored in the main tank to the second tank (2’); a third switching valve (15) that switches on/off of the supply of the additive stored in the first tank to the outlet;   a fourth switching valve (15’) that switches on/off of the supply of the additive stored in the second tank to the outlet; and a pressurizing unit (3,4,5 or vacuum pump) that applies pressure to the first tank or the second tank and that pumps the additive from the first tank or the second tank to the outlet.  (See Kalko, Fig. 1, Abstract, col. 1, lines 45-53, and col. 3., lines 12-15.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the supply device including: a main tank in which an additive is stored; a first tank connected to the main tank; a second tank connected to the main tank; a spray device to which the additive is supplied from the first tank or the second tank and that sprays the additive onto the food; a first switching valve that switches on/off of the supply of the additive stored in the main tank to the first tank; a second switching valve that switches on/off of the supply of the additive stored in the main tank to the second tank; a third switching valve that switches on/off of the supply of the additive stored in the first tank to the spray device;   a fourth switching valve that switches on/off of the supply of the additive stored in the second tank to the spray device; and a pressurizing unit that applies pressure to the first tank or the second tank and that pumps the additive from the first tank or the second tank to the spray device, because Kalko teaches this configuration would allow a hygienic and accurate preparation of the composition to be made from one batch to the next. (See Kalko, Fig. 1, Abstract, col. 1, lines 13-18, 45-55, and col. 3., lines 12-15.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Num. 3,559,960 to Elder and US Pat. Num. 3,319,941 to Isaacs, Jr teach improved mixing devices with a plurality of hoppers in a width direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717